              Case 4:17-cv-00904-JST Document 115 Filed 10/24/19 Page 1 of 6




 1   DENNIS J. HERRERA, State Bar #139669
     City Attorney
 2   WAYNE SNODGRASS, State Bar #148137
     Deputy City Attorney
 3   TARA M. STEELEY, State Bar #231775
     Deputy City Attorney
 4   City Hall, Room 234
     1 Dr. Carlton B. Goodlett Place
 5   San Francisco, California 94102-4682
     Telephone:     (415) 554-4655
 6   Facsimile:     (415) 554-4699
     E-Mail:        Tara.Steeley@sfcityatty.org
 7

 8   Attorneys for Defendants
     CITY AND COUNTY OF SAN FRANCISCO,
 9   SAN FRANCISCO PORT COMMISSION,
     operating under the title PORT OF SAN FRANCISCO,
10   ELAINE FORBES, in her capacity as Executive Director
     of the San Francisco Port, PETER DAILEY, in his capacity as
11   Deputy Director, Maritime, the San Francisco Port
     JEFF BAUER, in his capacity as Senior Leasing Manager,
12   the San Francisco Port; JOE MONROE, in his capacity as
     Harbormaster, South Beach Harbor, Pier 40
13

14                                 UNITED STATES DISTRICT COURT

15                               NORTHERN DISTRICT OF CALIFORNIA

16    LIL’ MAN IN THE BOAT, INC., a California       Case No. 4:17-cv-00904 JST (SK)
      Corporation,
17                                                   DEFENDANTS’ ADMINISTRATIVE MOTION
             Plaintiff,                              TO EXCLUDE EVIDENCE PURSUANT TO
18                                                   FEDERAL RULE OF CIVIL PROCEDURE
             vs.                                     37(C)(1)
19
      CITY AND COUNTY OF SAN FRANCISCO
20    and SAN FRANCISCO PORT                         Date Action Filed:   February 22, 2017
      COMMISSION, operating under the title          Trial Date:          May 4, 2020
21    PORT OF SAN FRANCISCO, ELAINE
      FORBES, Executive Director of the San          Attached Documents:
22    Francisco Port; PETER DAILEY, Deputy               Declaration of Tara Steeley
      Director, Maritime, the San Francisco Port;        [Proposed] Order
23    JEFF BAUER, Senior Leasing Manager, the
      San Francisco Port; JOE MONROE,
24    Harbormaster, South Beach Harbor, Pier 40,

25           Defendants.

26

27

28
        ADMIN. MOT. TO EXCLUDE EVIDENCE
        CASE NO. 4:17-cv-00904 JST (SK)
              Case 4:17-cv-00904-JST Document 115 Filed 10/24/19 Page 2 of 6




 1                                              INTRODUCTION

 2          This motion arises out of Plaintiff’s attempt, after the close of discovery, to introduce and rely

 3   on the declaration of a previously undisclosed individual, Paul Dima. Defendants the City and County

 4   of San Francisco, et al. (“San Francisco” or the “City”) bring this Motion pursuant to Federal Rule of

 5   Civil Procedure 37(c)(1) seeking the exclusion of Mr. Dima’s Declaration (“Declaration”) and any

 6   other sanction that the Court deems proper. Plaintiff’s failure to comply with Federal Rules of Civil

 7   Procedure 26(a) and 26(e) without justification mandates that the Declaration be excluded. See City

 8   and County of San Francisco v. Sessions, 349 F. Supp. 3d 924, 943 (N.D. Cal. 2018) (granting

 9   administrative motion to exclude declarations from witnesses not disclosed under Rule 26).

10                                            RELEVANT FACTS

11          Plaintiff served its initial disclosures on August 7, 2017. Steeley Dec. Ex. A. In those

12   disclosures, Plaintiff identified Lawrence Murray and unidentified “Putative Class Members” as

13   “individuals likely to have discoverable information.” Id. Plaintiff did not identify Mr. Dima, and he

14   is not a “putative class member.” Id. Plaintiff did not serve supplemental disclosures before the close

15   of fact discovery or at any time before Plaintiff filed Mr. Dima’s declaration. Id. Plaintiff also did not

16   disclose Mr. Dima as a witness in any of its discovery responses. Steeley Dec. ¶ 3. Last night, after

17   counsel for the City informed Plaintiff’s counsel that it would file this motion, Plaintiff served a

18   document entitled “Plaintiff Lil’ Man in the Boat, Inc.’s Supplemental Initial Disclosures,” in which

19   Plaintiff disclosed Mr. Dima for the first time. Steeley Dec. ¶ 4, Ex. B.

20                                                 ARGUMENT

21          Plaintiff’s failure to disclose Mr. Dima in a timely manner has prejudiced the City by

22   preventing it from obtaining testimony and documents relevant to this litigation. This failure also

23   deprived the City of the opportunity to use this information in support of its Motion for Summary

24   Judgment. See Ollier v. Sweetwater Union High Sch. Dist., 768 F.3d 843, 862-63 (9th Cir. 2014).

25          The purpose of the Federal Rules of Civil Procedure’s disclosure requirements is to “encourage

26   parties to try cases on the merits, not by surprise, and not by ambush.” Id. at 862. Plaintiff’s failure to

27   timely disclose Mr. Dima is at odds with this purpose. Accordingly, Federal Rule of Civil Procedure

28                                                         1
        ADMIN. MOT. TO EXCLUDE EVIDENCE
        CASE NO. 4:17-cv-00904 JST (SK)
              Case 4:17-cv-00904-JST Document 115 Filed 10/24/19 Page 3 of 6




 1   37(c)(1) mandates the exclusion of his Declaration.

 2   I.      Plaintiff Did Not Comply With Federal Rules Of Civil Procedure 26(a) And 26(e).

 3           The Federal Rules of Civil Procedure are designed to avoid what has happened here. Under

 4   these rules, parties must disclose “the name and, if known, the address and telephone number of each

 5   individual likely to have discoverable information—along with the subjects of that information—that

 6   the disclosing party may use to support its claims or defenses, unless the use would be solely for

 7   impeachment.” Fed. R. Civ. P. 26(a). If, after making these initial disclosures, “the party learns that

 8   in some material respect the disclosure or response is incomplete or incorrect, and if the additional or

 9   corrective information has not otherwise been made known to the other parties during the discovery

10   process or in writing,” the party must “supplement or correct its disclosure” “in a timely manner.”

11   Fed. R. Civ. P. 26(e).

12           Plaintiff failed to disclose that it would be using and relying on evidence from Mr. Dima until

13   it filed its Opposition to Defendants’ Cross-Motion For Summary Judgment and Reply to Defendants’

14   Opposition to the Motion for Summary Judgment on October 10, 2019 – nearly three weeks after the

15   closure of fact discovery. Steeley Dec. ¶ 2-4, Ex. A. Mr. Dima’s name was not included in Plaintiff’s

16   initial disclosures, and Plaintiff did not supplement its disclosures before the close of fact discovery or

17   before it filed Mr. Dima’s declaration. Id. Plaintiff also did not identify Mr. Dima in any discovery

18   responses. Id. Plaintiff’s untimely disclosure (made on October 23, 2019) is a concession that

19   Plaintiff was required to disclose Mr. Dima, but failed to do so in a timely manner. Id. ¶ 4, Ex. B.

20           Plaintiff cannot contend that Mr. Dima’s declaration is offered solely for impeachment.

21   Impeachment evidence “is that which is offered to discredit a witness” to show that the jury should not

22   put faith in” his or her testimony. Chiasson v. Zapata Gulf Marine Corp., 988 F.2d 513, 517 (5th Cir.

23   1993); Newsome v. Penske Truck Leasing Corp., 437 F. Supp. 2d 431, 435 (D. Md. 2006) (“The

24   purpose of the various types of impeachment evidence is singular; to ‘impair the credibility of the

25   witness.’”) Because a court cannot make credibility determinations at the summary judgment stage,

26   the declaration would be irrelevant if offered solely for impeachment. Further, Mr. Dima’s declaration

27   on its face is not offered solely for impeachment, but rather is offered to support Plaintiff’s substantive

28                                                         2
          ADMIN. MOT. TO EXCLUDE EVIDENCE
          CASE NO. 4:17-cv-00904 JST (SK)
               Case 4:17-cv-00904-JST Document 115 Filed 10/24/19 Page 4 of 6




 1   claims in this litigation. Indeed, Plaintiff’s belated “disclosures” demonstrate that Plaintiff intends to

 2   rely on Mr. Dima to support its case. Steeley Dec. Ex. B. Therefore, Plaintiff was required to disclose

 3   Mr. Dima in a timely manner. Klonoski v. Mahlab, 156 F.3d 255, 270 (1st Cir.1998) (impeachment

 4   evidence which is least in part substantive did not fall within the “solely for impeachment” exceptions

 5   of Rule 26(a)); see also Wilson v. AM General Corp., 167 F.3d 1114, 1122 (7th Cir.1999) (undisclosed

 6   witnesses possessing substantive knowledge of the party's defenses could not be limited to a “solely

 7   for impeachment” exception and should have been included in disclosures); Philips & Stevenson,

 8   RUTTER GROUP PRAC. GUIDE: FEDERAL CIVL. PRO. BEFORE TRIAL (The Rutter Group

 9   2019) § 11:245 (the impeachment exemption “should be narrowly construed”).

10   II.      The Declaration Must Be Excluded Unless Plaintiff Can Show Its Failure To Disclose
              Was Harmless Or Substantially Justified.
11

12            “If a party fails to provide information or identify a witness as required by Rule 26(a) or (e),

13   the party is not allowed to use that information or witness to supply evidence on a motion, at a hearing,

14   or at a trial, unless the failure was substantially justified or is harmless.” Fed. R. Civ. P. 37(c)(1).

15   This Rule sets out “a self-executing, automatic sanction to provide a strong inducement for disclosure

16   of material.” Hoffman v. Constr. Protective Servs., Inc., 541 F.3d 1175, 1180 (9th Cir. 2008), as

17   amended (Sept. 16, 2008) (citing Yeti by Molly, Ltd. v. Deckers Outdoor Corp., 259 F.3d 1101, 1106

18   (9th Cir. 2001)). The evidence must be excluded unless a litigant can prove “that its failure to disclose

19   the required information was substantially justified or is harmless.” R & R Sails, Inc. v. Ins. Co. of

20   Pa., 673 F.3d 1240, 1246 (9th Cir. 2012) (“The party facing sanctions bears the burden of pr[oof.]”);

21   see also Auto. Indus. Pension Tr. Fund v. Tractor Equip. Sales, Inc., 73 F. Supp. 3d 1173, 1181–82

22   (N.D. Cal. 2014), aff’d, 672 F. App’x 685 (9th Cir. 2016) (“Under Rule 37(c)(1), the party whose

23   evidence may be excluded has the burden of proving that its failure to disclose was substantially

24   justified or is harmless.”). Plaintiff cannot meet its burden.

25            A.     Plaintiff Cannot Establish That Its Failure To Disclose Mr. Dima Was Harmless.

26            San Francisco became aware that Plaintiff intended to rely on Mr. Dima’s testimony only after

27   fact discovery closed, and after filing its Motion for Summary Judgment. A party’s failure to disclose

28                                                          3
           ADMIN. MOT. TO EXCLUDE EVIDENCE
           CASE NO. 4:17-cv-00904 JST (SK)
              Case 4:17-cv-00904-JST Document 115 Filed 10/24/19 Page 5 of 6




 1   witnesses until summary judgment is presumptively harmful. See Benjamin v. B & H Educ., Inc., 877

 2   F.3d 1139, 1150-51 (9th Cir. 2017).

 3          And here the harm is also apparent. Had the City known Mr. Dima possessed information on

 4   which Plaintiff intended to rely, the City would have deposed him during fact discovery. Steeley Dec.

 5   ¶ 3. The City now has no way to procure further information from Mr. Dima, to contextualize his

 6   testimony, or to test and challenge his assertions. This has prejudiced and harmed the City.

 7          Courts have found harm when litigants make untimely initial disclosures, especially when a

 8   party introduces “new” evidence post-discovery. In Ollier, the Ninth Circuit upheld the district court

 9   decision to exclude 38 witnesses which did not appear either in initial or supplemental disclosures, and

10   which were only disclosed after the closure of discovery. The Ninth Circuit explained:

11                  After disclosures of witnesses are made, a party can conduct discovery of what
                    those witnesses would say on relevant issues, which in turn informs the party’s
12                  judgment about which witnesses it may want to call at trial, either to controvert
                    testimony or to put it in context. . . . And if the discovery cutoff has passed, the
13                  party cannot conduct discovery without a court order permitting extension. This
                    in turn threatens whether a scheduled trial date is viable. And it impairs the
14                  ability of every trial court to manage its docket. (768 F.3d at 862-63.)

15          Other courts follow suit. See, e.g., Jones v. Travelers Cas. Ins. Co. of Am., 304 F.R.D. 677,

16   681 (N.D. Cal. 2015) (finding failure to disclose witnesses harmful where it “prevented Plaintiffs from

17   conducting further fact discovery” and “deprived Plaintiffs of the chance to incorporate whatever

18   additional facts Plaintiffs may have learned” into its filings); Cotton ex rel. McClure v. City of Eureka,

19   860 F. Supp. 2d 999, 1023 (N.D. Cal. 2012) (finding defendant’s failure to disclose expert harmful

20   even where plaintiffs had already deposed expert because late disclosure prevented plaintiffs from

21   “determin[ing] what areas to explore with the expert, as well as [from] determin[ing] whether to

22   designate rebuttal experts”); Medina v. Multaler, Inc., 547 F. Supp. 2d 1099, 1105 n.8 (C.D. Cal.

23   2007) (“[Plaintiff’s] failure to disclose . . . a likely witness before defendants’ summary judgment

24   motion was filed prejudiced defendants by depriving them of an opportunity to depose him.”).

25          The harm here is palpable. Plaintiff’s deliberate ambush deprived San Francisco of the ability

26   to adequately respond to the Declaration. Plaintiff’s failure to disclose Mr. Dima until after the City

27   moved for summary judgment can only be cured by excluding his Declaration.

28                                                         4
        ADMIN. MOT. TO EXCLUDE EVIDENCE
        CASE NO. 4:17-cv-00904 JST (SK)
              Case 4:17-cv-00904-JST Document 115 Filed 10/24/19 Page 6 of 6




 1          B.      Plaintiff’s Failure To Disclose Mr. Dima Lacks Justification.

 2          To avoid an exclusionary sanction, Plaintiff must prove its failure to timely disclose Mr. Dima

 3   was substantially justified. Good faith is insufficient to avoid exclusion under Federal Rule of Civil

 4   Procedure 37(c)(1). See Hoffman, 541 F.3d 1175 at 1180. Indeed, mere “poor case management and

 5   lack of care and due diligence” is not adequate justification. Pineda v. City & County of San

 6   Francisco, 280 F.R.D. 517, 521 (N.D. Cal. 2012). As the Ninth Circuit noted in Ollier, “[t]he last

 7   thing a party or its counsel wants in a hotly contested lawsuit is to make last-minute preparations and

 8   decisions on the run.” 768 F.3d at 863. Yet this is exactly the position Plaintiff has put the City in.

 9          The City is unaware of any substantially justifiable reason why Plaintiff failed to disclose Mr.

10   Dima before the close of fact discovery. In addition to relying on Mr. Dima to support Plaintiff’s

11   substantive claims, Plaintiff appears to rely on Mr. Dima’s testimony to try to dispute statements made

12   by Joe Monroe at his deposition taken on September 5, 2018. Dkt. 109 at 4-5. Mr. Monroe testified at

13   that time concerning the percentage of time harbor attendants spend performing maintenance work on

14   the North Dock and how South Beach Harbor tracked usage of the North Dock. Declaration of Tara

15   Steeley in support of Defendants Motion for Summary Judgment, Ex. C [Monroe Dec. 143:10-17;

16   156:10-18; 178:4-13]. Plaintiff had more than a year to identify and disclose a witness to testify about

17   those matters before fact discovery closed on September 19, 2019. Plaintiff has not offered any

18   justification for failing to disclose Mr. Dima in accordance with Federal Rule of Civil Procedure 26.

19                                               CONCLUSION

20          Federal Rule of Civil Procedure 37(c)(1) mandates the exclusion of undisclosed evidence.

21   Plaintiff’s reliance on a declaration from an undisclosed declarant is precisely the conduct this rule

22   targets. Mr. Dima’s declaration should be excluded pursuant to Rule 37(c)(1).

23   Dated: October 24, 2019                       DENNIS J. HERRERA
                                                   City Attorney
24

25                                             By: /s/Tara M. Steeley
26                                                TARA M. STEELEY

27                                                 Attorneys for Defendants

28                                                         5
        ADMIN. MOT. TO EXCLUDE EVIDENCE
        CASE NO. 4:17-cv-00904 JST (SK)
